Morphy, J.,

delivered the opinion of the court.
Plaintiff states that defendant entered into a contract with him to carry on general commission business in the city of New-Orleans, as commercial partners, under the style of Willet & Tessier ; that in furtherance of this object, expenses were incurred for the printing of circulars, cards, and other advertisements, purchase of furniture, store rent, &c. That *14without any just reason or cause, defendant withdrew from his engagements to the petitioner, and refuses to pay any of the said expenses, or the damages sustained by him in consequence of defendant’s illegal and unjustifiable conduct. * fC**/ A plea of infancy was set up in defence. The judge below being satisfied of its correctness, gave judgment in favor of defendant. The plaintiff appealed.
A minor, not n^bound'1’by mercantile contracts, nor by an engagement to ne!Sipntto carry business r°antl^e
Minors not fncapabief even rizationof'their tutors, to make valid contracts in relation to cantUe^transactions.
No consent of the father or can remove'the disabilities of minority; if it could, it would bai°UtemancIpation, which is forbidden by
The evidence shows, conclusively, that defendant was a minor at the time he made this agreement with plaintiff, and is yet under age. No proof of this minor’s emancipation is to be found in the record. It is clear, that under the provisions of our law, minors not emancipated are not bound by mercantile contracts : and, therefore, cannot engage in any i y y o o ^ ^ partnership to carry on "mercantile business. See Louisiana Code, article, 379, 1775, 1778, 1867, 2222. But the plainiff’s counsel contends, that our laws in certain cases authorize minors to make contracts with the intervention of their tutors or curators ; and that the defendant’s father knew oi? this partnership, and approved of it, if he did not authorize it. The cases alluded to are to be found in article , , ... ,. . . .. 1778 of the Code, which applies only to emancipated minors. N° consent, approbation, or even express authorization of defendant’s father, could remove the disabilities under which labored. If it could, it would amount to, and operate as a verbal emancipation, when our law requires such an important act to be made before a notary public, in presence C J 1 ‘ of two witnesses ; or rather, it would supercede and do away, entirely, with the necessity of any emancipation at all.
^ iSj therefore, ordered, that the judgment of the District Court be affirmed, with costs.